Sup. Ct. Miss. Certiorari denied without prejudice to an application for writ of habeas corpus in the appropriate United States District Court for consideration of questions not adequately presented by the record before us. These include question whether, in view of all of the circumstances attendant upon the trial, petitioner received a fair trial before an impartial judge and by an impartial jury as required by the Fourteenth Amendment.
Mr. Justice Marshall took no part in the consideration or decision of this petition.*